THE DREYFUS FAMILY OF FUNDS (The Dreyfus/Laurel Funds Included on Schedule A) Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. The Dreyfus/Laurel Funds, Inc. (the "Company") desires to offer multiple classes in accordance with Rule 18f-3 with respect to each series of the Company listed on Schedule A attached hereto, as such Schedule may be revised from time to time (each, a "Fund"), and the Company's Board, including a majority of the Board members who are not "interested persons" (as defined in the 1940 Act), has determined that the following plan is in the best interests of each class individually and the Fund as a whole: 1.
